This appeal raises the issue whether a principal who delivered a bond and mortgage executed in blank, together with settlement papers similarly executed, to his agent entrusted with all of the negotiations to procure a loan is bound by the delivery of the mortgage and the payment of the mortgage money to the agent, notwithstanding the agent's misappropriation of that money. "Where one of two innocent persons must suffer loss by reason of the fraud of another, the loss must fall on him by whose act the wrongdoer has been enabled to commit the fraud":Mielcuszny v. Rosol, 317 Pa. 91, 96. The court below correctly so held.
Decree affirmed, costs to be paid by appellants.